Citation Nr: 0405855	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to an effective date earlier than May 
14, 1997, for the grant of service connection and a 100 
percent disability evaluation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and L.C.





ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, in which the RO determined that 
new and material evidence had not been received to reopen a 
claim for entitlement to an effective date earlier than May 
14, 1997, for the establishment of service connection for 
PTSD.  

In July 2003 the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge, sitting in 
Washington, D.C., a transcript of which has been associated 
with the claims file.

The Disabled American Veterans previously represented the 
veteran.  He is now represented by the Veterans of Foreign 
Wars of the United States (VFW), as evidenced by VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative, dated in November 2001.  VFW 
represented the veteran at the above hearing.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied in 
April 1996; that determination was not appealed, and it 
became final.

2.  The veteran filed to reopen the claim for service 
connection for PTSD on May 14, 1997.

3.  By rating decision in October 1999, the claim for service 
connection for PTSD was reopened and granted by the RO, with 
a 100 percent disability rating assigned effective from of 
May 14, 1997, the date of the reopened claim; that 
determination was not appealed, and it became final.

4.  In March 2000 the veteran claimed entitlement to an 
effective date earlier than May 14, 1997, for service 
connection for PTSD.

5.  In August 2000 the RO determined that no revision to the 
effective date for the award for service connection for PTSD 
was warranted; that latter determination was not appealed, 
and it became final.

6.  The veteran attempted to reopen the claim of entitlement 
to an effective date earlier than May 14, 1997, for service 
connection for PTSD in December 2001.

7.  Evidence received since the August 2000 decision does 
bear directly and substantially on the claim for an earlier 
effective date of entitlement to service connection for PTSD, 
nor is it, by itself or in combination with other evidence, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the August 2000 RO decision is not 
new and material; thus, the claim for an earlier effective 
date earlier than May 14, 1997, for the award of service 
connection for PTSD may not be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-944 
(Vet. App. Jan. 13, 2004).  See also VAOPGCPREC 11-00 (Nov. 
27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-
2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board has carefully reviewed the veteran's claims file to 
ascertain whether remand to the RO is necessary in order to 
assure compliance with the new legislation.

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by the July 2002 VA 
rating decision denying the instant claim, as well as the SOC 
issued in December 2002 and in correspondence issued to the 
veteran in January 2002.  See Quartuccio, supra, see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  It is 
further noted that, at the hearing in July 2003, the 
veteran's representative indicated that there might be some 
records available from the Coatesville VA Medical Center 
prior to May 1997 and after 1989 and that the veteran had 
been treated for PTSD at the Philadelphia VA Medical Center 
that morning and at the Vet Center prior to May 1997, and 
that the Board should try to retrieve those medical records.  
As will be discussed below, however, there is no dispute in 
this case (and records already on file show) that the veteran 
was being treated for PTSD for several years before his grant 
of service connection, but that symptomatology was attributed 
to non-service-connected stressor at that time.  Thus, the 
acquisition of any such records would not substantiate the 
veteran's claim for an earlier effective date; and, in such 
cases there is no obligation on the part of the VA to assist 
the veteran.

The Court has held that when there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating the claim, the VCAA does not apply.  Wensch v. 
Principi, 15 Vet App 362 (2001); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  The Board concludes that the 
notifications received by the appellant adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237 (Fed. Cir. 2003).

II.  New and Material Evidence

An unappealed rating action or determination shall become 
final and the claim will not thereafter be reopened or 
allowed, except as otherwise provided by regulation.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2003).  The Board does not have jurisdiction to consider a 
previously adjudicated claim unless new and material evidence 
is presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in section 3.105 of the 
regulations.  38 C.F.R. § 3.104(a).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).  See also 38 C.F.R. § 3.156 
(2003), effective for claims filed on or after August 29, 
2001.

The veteran seeks an effective date prior to May 14, 1997, 
for service connection for PTSD.  Specifically, he maintains 
that the effective date should be retroactive to 1989, when 
he allegedly applied for service connection for PTSD, or 
1990, when he received inpatient treatment at VA facilities 
for his disability.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an award based on a reopened 
claim for compensation is the "[d]ate of receipt of claim or 
date entitlement arose, whichever is later[.]".  38 C.F.R. 
§ 3.400(r) (2003).  

An appeal requires a notice of disagreement (NOD) on behalf 
of the claimant and a substantive appeal after a statement of 
the case is provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  If no appeal is filed within the time limit 
provided, the determination becomes final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.302.  A finally adjudicated claim is 
one that has become final by the expiration of one year after 
the date of notice of a disallowance.  38 C.F.R. § 3.160(d).  
A previous determination which is final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).

In the instant case, the RO, in an October 1999 rating 
decision, granted service connection for PTSD and assigned a 
100 percent disability evaluation, with an effective date of 
May 14, 1997.  The effective date was determined by the RO 
based upon the date of receipt of the veteran's request to 
reopen a claim for service connection for PTSD, which had 
been previously denied by rating decision dated in April 
1996.  That decision of April 1996 had been based upon a 
finding that, although the veteran was under treatment for 
PTSD symptoms, it appeared his PTSD was the result of his 
losing a leg as a result of a post-service altercation in 
which he was pushed in front of a train.  At that time, no 
verification of in-service stressors to support a diagnosis 
of PTSD had been made.

During the pendency of the veteran's appeal for service 
connection for PTSD, he filed a Statement in Support of Claim 
in December 1998, averring that he had been awarded the 
Combat Action Ribbon for his service in Vietnam, which he 
asserted should suffice as evidence of an in-service 
stressor.  (That award, however, is not shown on his 
separation document, DD Form 214MC, issued when he left 
active service in 1970.)  The RO then requested unit records 
from the U.S. Marine Corps Historical Center, which responded 
in May 1999 by furnishing numerous records showing 
involvement of the veteran's unit in combat activities.  
Based upon those records, as noted above, in October 1999 the 
RO granted service connection for PTSD, with an evaluation of 
100 percent effective May 14, 1997.

In May 2000 the veteran filed an NOD as to the March 14, 
1997, effective date assigned for service connection for 
PTSD.  He asserted that he had filed a claim for service 
connection for PTSD in 1989 and his claim had been denied.  
He stated that he had appealed that decision and was again 
denied.  He further stated that he believed that the denial 
was due to a clear and unmistakable error (CUE), in that the 
evidence was not properly considered.  He contends that the 
effective date for the grant of service connection for PTSD 
should be in 1989.

In August 2000 the RO addressed the issue of whether the 
decision to deny service connection for PTSD, in the rating 
decision dated in April 1996, was a product of CUE.  The RO 
determined that no revision was warranted in the April 1996 
rating decision that denied service connection for PTSD.  The 
basis of the RO's decision was that there was no tangible 
evidence of record that the veteran had filed a claim for 
service connection for PTSD in 1989.  The evidence did show, 
however, that he first filed a claim for PTSD in February 
1995, which was denied in the April 1996 rating decision, and 
the veteran did not appeal that decision.  Moreover, the 
veteran had not appealed the August 2000 determination, which 
became final in August 2001.

In a Statement in Support of Claim received in December 2001, 
the veteran requested an effective date earlier than May 14, 
1997, for his service-connected PTSD.  He asserted that his 
disability should be granted as of 1990.  He stated that he 
had been [treated] at facilities in Lyons, New Jersey; 
Coatesville, Pennsylvania; and Martinsburg, West Virginia as 
of May 1990.

In response to the veteran's request for an effective date 
earlier than May 14, 1997, for his service-connected PTSD, 
the RO issued a rating decision dated in July 2002, in which 
it determined that new and material evidence to reopen the 
claim for entitlement to a date earlier than May 14, 1997, 
for service connection for PTSD had not been received.  The 
RO explained that the veteran's claim to establish an earlier 
effective date for the establishment of service connection 
for his PTSD had been denied in August 2000 and, since he had 
not appealed that decision within one year, it had become 
final.  

The veteran filed a timely NOD as to the RO's July 2002 
determination.  A statement of the case (SOC) was issued in 
December 2002, which confirmed the earlier decision that no 
new and material evidence adequate to reopen the claim for 
entitlement to a date earlier than May 14, 1997, for PTSD had 
been submitted.  The veteran filed a substantive appeal in 
February 2003.

In this case, the veteran contends that his current effective 
date of service connection for PTSD, in May 1997, is later 
than it should be.  However, with his claim for an earlier 
effective date having been previously denied, it is required 
by law that new and material evidence be received by VA in 
order to reopen the previously denied claim.  In essence, the 
only evidence received in conjunction with the veteran's 
current claim consists of his contentions, both in writing 
and at his hearing, that he was being treated for PTSD 
several years before the May 1997 effective date which he has 
been assigned for service connection.  In addition, the 
record contains recent medical records, including a VA 
medical examination for PTSD conducted in January 2002.

We note, however, that it is not in dispute that the veteran 
carried a diagnosis of PTSD prior to his May 1997 reopened 
claim for service connection.  The basis for the PTSD 
diagnosis at that time was the post-service incident in which 
the veteran suffered the non-service-connected amputation of 
a leg.  None of the evidentiary items received in the present 
claim bears in a probative fashion upon the fact that PTSD 
was not attributed to in-service stressor(s) until the RO 
secured the information from the Marine Corps Historical 
Center documenting combat activities by the veteran's unit in 
Vietnam.  The Court, in Smith v. West 12 Vet. App. 312, 314 
(1999), has held that, in order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.

The Board therefore concludes that no evidence so significant 
as to warrant consideration of the merits of the claim on 
appeal has been received.  See Hodge, supra.  Thus, there is 
no new and material to reopen the veteran's claim of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to an effective date earlier than May 
14, 1997, for the grant of service connection and a 100 
percent disability evaluation for post-traumatic stress 
disorder is denied.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



